DOUCET, Judge.
Plaintiff-appellant has filed a motion to have this matter reassigned for oral argument.
The affidavit attached to the motion indicates that counsel for appellant was timely notified of the date, time, and place assigned on the calender for oral argument and failed to appear when the matter was called because he had intentionally delayed his arrival believing the matter would be. called later in the day. We find nothing to suggest that plaintiff-appellant has been denied an opportunity to put his case before this court. His written brief has been filed and considered.
Rule 2-11.6 of the Uniform Rules of Louisiana Courts of Appeal states that:
“No case fixed for argument or submission on the calendar may be continued, except in extraordinary situations which the court deems to justify a continuance.”
We find no extraordinary situation in this matter which would have justified a continuance of the scheduled oral argument nor which would now justify the granting of plaintiff-appellant’s motion to reschedule this matter for oral argument.
MOTION DENIED.